Citation Nr: 0600179	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected generalized anxiety disorder, currently 
rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He was awarded the Purple Heart Medal.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (the RO).

Procedural history

In an April 1946 VA rating decision, service connection was 
granted for psychoneurosis, anxiety state, combat neurosis; 
scars, shrapnel wounds, right calf, right thigh, right hip, 
Muscle Group XV injured; and scar, shrapnel wound, posterior 
aspect, left calf, in combat.  A 50 percent rating was 
assigned for the psychiatric disorder, a 10 percent 
disability rating was assigned for the right lower extremity 
disability, and a noncompensable (zero percent) disability 
rating was assigned for the left calf disability.  

In an unappealed January 2003 rating decision, a 70 percent 
disability rating for generalized anxiety disorder was 
assigned.

In June 2003, the veteran filed a claim for TDIU, which the 
RO interpreted as also being a claim for an increased rating 
for the service-connected psychiatric disorder.  In a 
September 2003 rating decision, the RO denied the veteran's 
claims for an increased disability rating for generalized 
anxiety disorder and entitlement to TDIU.  The veteran filed 
a timely notice of disagreement.  A Statement of the Case 
(SOC) was issued in May 2004.  The veteran perfected his 
appeal by way of a substantive appeal (VA Form 9) received in 
June 2004.

In February 2005, the veteran presented personal testimony at 
a hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claim file.


FINDINGS OF FACT

1.  The medical and other evidence of record indicate that 
the veteran's generalized anxiety disorder manifests itself 
as not being productive of total occupational and social 
impairment.  His generalized anxiety disorder is manifested 
by much worry, irritability, daytime fatigue, difficulty 
sleeping, tension in the shoulders and back muscles, 
difficulty relaxing, and blunted affect.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
generalized anxiety disorder, so as to render impractical the 
application of the regular schedular standards.

3.  The veteran's service-connected disabilities include 
generalized anxiety disorder (rated 70% disabling); shell 
fragment wound scar, right thigh, calf and hip with retained 
foreign body (10%); and shell fragment wound scar, left calf 
(0%).  A combined 70 percent disability rating is in effect.  

4.  The medical and other evidence of record is in equipoise 
as to whether the veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for the 
veteran's generalized anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2005).

2.  The criteria for referral for the service-connected 
generalized anxiety disorder on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2005).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for generalized anxiety disorder.  He is also seeking 
entitlement to TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of service connection for 
PTSD and residuals of a gunshot wound to the head has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the May 
2004 SOC of the relevant law and regulations pertaining to 
his claims. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
July 2003, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of the need for 
evidence showing that his generalized anxiety disorder had 
increased in severity and of what the evidence must show to 
establish TDIU.  Although the VCAA letter indicated that it 
only pertained to a claim for TDIU, the letter in essence 
indicates that a claim for an increased rating for a 
generalized anxiety disorder would be considered as part of 
the claim for TDIU.  Therefore, the VCAA letter did not 
reasonably confuse the veteran about as to render the 
totality of the notice provided deficient.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 125 (2005).  Accordingly, he was 
told of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.  As for the evidence to be provided by the 
veteran, he was advised to submit evidence showing that his 
service-connected generalized anxiety disorder had increased 
in severity.  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would obtain 
relevant federal government records, including his service 
records, VA Medical Center records, and records from other 
federal agencies such as the Social Security Administration.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant records not in the 
custody of a federal agency, to include records from state or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources.  The veteran was, however, informed that "[i]t's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  (emphasis in the original)  July 18, 
2003, letter, page 4.  

As noted above, in the July 2003 VCAA letter, the veteran was 
told that he may submit evidence showing that his service-
connected generalized anxiety disorder had increased in 
severity.  In that regard, the veteran has claimed TDIU on 
the basis of his psychiatric disorder alone.  This request 
was unlimited; that is, it can reasonable be read to 
encompass any and all evidence in the veteran's possession.  
Thus, the VCAA letters comply with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letters informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the VCAA letter 
requested a response by within 30 days from the July 2003 
VCAA letter, that letter also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  One year has elapsed since the July 
2003 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claims were adjudicated by the RO in 
September 2003, after the July and 2003 VCAA letter.  
Therefore, the timing of the VCAA notice is not at issue.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA medical records and a report of a VA examination, 
which will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO in February 2005 before the 
undersigned Veterans Law Judge, a transcript of which is 
associated with his claims file.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
generalized anxiety disorder, currently rated as 70 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Specific rating criteria

The veteran's generalized anxiety disorder is rated 70 
percent disabling under Diagnostic Code 9400.  Under this 
diagnostic code, a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2005).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.
38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected anxiety disorder, which is 
currently evaluated as 20 percent disabling.


Initial matter - the TDIU claim

As will be discussed below, the Board is granting the 
veteran's claim of entitlement to TDIU.  While a claim for 
TDIU may not be considered when a 100 percent rating is in 
effect [see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. 
App. 33 (2001)], it does not necessarily follow that 
consideration of the award of a 100 percent rating for a 
service-connected disability is precluded when a TDIU has 
been awarded.  A claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100% and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, the award of TDIU 
is not dispositive of the veteran's increased rating claim.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400 [generalized anxiety 
disorder] (2005).  Diagnostic Code 9400 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the diagnosed disability in the 
veteran's case (generalized anxiety disorder).  In any event, 
with the exception of eating disorders, all mental disorders, 
including generalized anxiety disorder, are rated under the 
same criteria in the Rating Schedule.  Therefore, rating 
under another diagnostic code would not produce a different 
result.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under Diagnostic Code 
9400.

Schedular rating

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's demonstrated generalized anxiety disorder 
symptomatology warrants a continuation of the currently 
assigned 70 percent rating.

There is no evidence of gross impairment in thought processes 
or communication.  VA outpatient treatment records from 2003 
through 2005 reflect that the veteran's thought process was 
normal and, at worst, anxious and negative; that his speech 
was unremarkable and, at worst, loud; and that insight was 
present.  At the August 2003 VA psychiatric examination, the 
veteran's speech was clear, coherent, unpressured, and 
revealed no flight of ideas or looseness of association.  
Moreover, the veteran was able to present articulate 
testimony at the February 2005 hearing about his claims.

There is no evidence of persistent delusions or 
hallucinations.  Mental status evaluations done as a part of 
VA outpatient treatment from 2003 to 2005 revealed no 
psychotic symptoms.  At the August 2003 VA examination, there 
were no auditory or visual hallucinations or delusions.  

The veteran is not in persistent danger of hurting himself or 
others, and there is no evidence of grossly inappropriate 
behavior.  Even though the veteran was hospitalized in 
October 2002 following having suicidal thoughts and playing 
with his pistol, he denied any suicidal or homicidal 
ideations, intents, or plans during the hospitalization.  
Although the veteran reported that he had suicidal thoughts 
in May 2003, the mental status examination at that time 
revealed no suicidality and no homicidal ideation.  
Similarly, other VA treatment records dated from 2003 to 2005 
reflect no suicidality and no homicidal ideation, intents, or 
plans.  At the August 2003 VA examination, there were no 
suicidal or homicidal ideations.  No grossly inappropriate 
behavior was noted in the report of the August 2003 VA 
examination or in the VA treatment records.  While the 
veteran is easily irritated and has a remote history of 
employment-related violence, there is no evidence that he has 
been involved in recent physical altercations as result of 
being unable to manage his anger.  Moreover, VA treatment 
records show no self-abusive behavior and that the veteran 
was cooperative, calm, and had good eye contact.  There is 
simply no evidence suggestive of "grossly inappropriate 
behavior."

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  Mental 
status examinations done as part of VA outpatient treatment 
show that the veteran's appearance was appropriate for the 
situation.  At the August 2003 VA examination, the veteran 
appeared well-nourished and well-developed and was neatly and 
casually dressed.

There is no evidence that the veteran is disoriented as to 
time or place.  VA treatment records and the report of the 
August 2003 VA examination reveal that the veteran was alert 
and oriented times three on various mental status 
evaluations.

The evidence is not consistent with memory loss of close 
relatives, his own occupation, or his own name.  Mental 
status evaluations done as part of VA treatment show no 
memory impairment.  At the August 2003 VA examination, the 
veteran was able to recall three out of three objects in five 
minutes, his serial threes were intact, and he was able to 
recall two out of the five past Presidents of the United 
States.

From 2003 to the present, the lowest GAF score of record is 
50.  GAF scores ranging from 41 to 50 reflect serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  The GAF score of 50 is precisely what is 
contemplated in the criteria for the currently assigned 70 
percent rating ("occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations . . .").  There are no GAF scores assigned which 
are reflective of "total occupational and social; 
impairment", consistent with the assignment of a 100 percent 
rating.  Indeed, most of the GAF scores assigned are higher 
than 50, ranging from 55 to 60.

Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the veteran and reflected in the record is not consistent 
with a 100 percent rating, but is more reflective of 
occupational and social impairment, with deficiencies in most 
areas, consistent with a 70 percent rating.

In denying the veteran's request for a 100 percent schedular 
rating for his service-connected generalized anxiety 
disorder, the Board is not minimizing the severity of the 
veteran's symptoms.  His generalized anxiety disorder is 
manifested by much worry, irritability, daytime fatigue, 
difficulty sleeping, tension in the shoulders and back 
muscles, difficulty relaxing, and blunted affect.  The August 
2003 VA examiner noted that the veteran's generalized anxiety 
disorder interfered with ability to relate to others and his 
sense of well-being.  These symptoms, while productive of 
significant impairment, are not so severe that the veteran 
can be said to be totally impaired; rather, they more nearly 
approximate the criteria for the current 70 percent rating, 
which include suicidal ideation, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
difficulty to adapting to stressful circumstances (such as 
work or a worklike setting), and an inability to establish 
and maintain effective relationships.

Despite demonstrated difficulties with respect to social 
relationships, the veteran is clearly able to function 
socially, as has been demonstrated by the maintenance of a 
functional family relationship with his spouse.  Hence, while 
the veteran may have difficulty coping with others, the 
evidence does not demonstrate total social impairment.  With 
respect to occupational impairment, this is clearly 
demonstrated, but such pathology is contemplated in the 
assignment of a 70 percent rating. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified severe symptomatology or other aspects of the 
veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 100 percent rating have been 
approximated, and the veteran and his representative have 
pointed to no such pathology.

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating.  

Extraschedular evaluation

In the May 2004 SOC, the RO considered the matter of referral 
of this issue for consideration of an extraschedular rating.  
The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
generalized anxiety disorder.  While the veteran was 
hospitalized for four days in October 2002 for a  psychiatric 
symptomatology, the veteran has not been hospitalized for a 
psychiatric disorder before, or since, that hospitalization.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
While the veteran, age 80, is currently unemployed, he worked 
for many years as a policeman and later as a truck driver.  
There is nothing in the evidence of record to indicate that 
the service-connected generalized anxiety disorder causes 
impairment with employment over and above that which is 
contemplated in the assigned 70 percent schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  As discussed above, a 
disability rating at the 70 percent level reflects 
deficiencies in most areas, to include work. The medical 
evidence does not demonstrate that the veteran's psychiatric 
disability is productive of more impairment or deficiency 
than the current 70 percent rating.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's generalized anxiety disorder warrants an 
increased rating.  The veteran's claim of entitlement to an 
increased rating for generalized anxiety disorder is 
accordingly denied.

2.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2005).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2005).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran also seeks TDIU.  His service-connected 
disabilities include generalized anxiety disorder (rated 70% 
disabling); shell fragment wound scar, right thigh, calf and 
hip with retained foreign body (10%); and shell fragment 
wound scar, left calf (0%).  A combined 70 percent disability 
rating is in effect.

Discussion

The veteran's combined disability rating is 70 percent, with 
one of his disabilities being at least 40 percent disabling 
(his generalized anxiety disorder is rated as 70 percent 
disabling).  Therefore, the service-connected disabilities 
meet the schedular criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a).

The veteran also has non service-connected disabilities, 
including arthritis of multiple joints, right meniscectomy, 
and heart problems.  The Board notes initially that there is 
no question from a review of the medical evidence of record 
that the veteran is incapable of sustaining substantially 
gainful employment when all of his disabilities, both 
service-connected and non-service-connected, are considered.  
The question that remains to be answered is whether his 
service-connected disabilities, alone, can support such a 
finding.

The Board finds that the evidence is equipoise as to whether 
the veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.  There is conflicting evidence regarding this 
matter.  The August 2003 VA examiner indicated that the 
veteran's age and knee condition are the major employment 
impediments and that the veteran's anxiety only mildly 
interfered with his ability to find and sustain work.  

The VA examiner, however, did not address whether taking 
psychotropic medications for the veteran's service-connected 
generalized anxiety disorder caused side effects resulting in 
employment impairment.  The VA outpatient treatment records 
show that the veteran cannot work because he is on 
medications that make him sleepy, and that he cannot drive a 
truck, which was his last occupation, while using these 
medications.  Moreover, there is medical evidence that the 
veteran was informed that his medications can cause sedation 
and that he should refrain from driving or other activities 
where impaired alertness can cause accidents.  The veteran 
endorsed this during his February 2005 personal hearing.  In 
addition, as discussed above, the veteran's service-connected 
psychiatric disability causes him difficulty in dealing with 
others.  

The Board is of course cognizant that the veteran's non 
service-connected right meniscectomy causes him problems.  
However, the veteran also has a right lower extremity scar 
with retained foreign body, rated 10 percent disabling.  The 
Board believes that this service-connected disability must be 
taken into account in evaluating the veteran's 
unemployability.  

In short, the Board has carefully weighed the evidence of 
record and finds that there exists an approximate balance of 
evidence for and against the claim.  When the evidence for 
and against the claim is in relative equipoise, by law, the 
Board must resolve all reasonable doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).  Accordingly, in light of the evidence showing 
that the veteran's medications preclude driving and alertness 
while taking them and with resolution of doubt in the 
veteran's favor, the Board concludes that a grant of TDIU is 
warranted under 38 C.F.R. § 4.16(a).

Additional comment

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  In this case for obvious reasons only 
the schedular basis need be considered.  


ORDER

An increased disability rating for service-connected 
generalized anxiety disorder is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


